Citation Nr: 1646195	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  14-12 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim for entitlement to Post-9/11 GI Bill benefits at a rating in excess of 70 percent.  

(The issue of entitlement to subsistence allowance benefits under Chapter 31 for the Fall 2014 and Spring 2015 semesters, as well as the Veteran's compensation claims are the subjects of separate decisions.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel

INTRODUCTION

The Veteran had creditable service for consideration in the award of educations benefits from May 13, 2003 to July 17, 2003, December 31, 2003 to April 1, 2004, May 13, 2007 to June 30, 2007, July 8, 2007 to August 11, 2007, and from September 4, 2007 to December 4, 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2016 statement of the case (SOC) of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This matter was previously before the Board in June 2016.  As will be discussed below, the Board finds that there has been substantial compliance with the prior remand directives. 

For the sake of clarity, the Board will provide a brief overview of the history of the appeal.  In an April 2012 decision, the Board denied the Veteran's claim for entitlement to Post-9/11 GI Bill benefits at a rating in excess of 70 percent.  In a July 31, 2012 report of contact the Veteran indicated that he was entitled to retroactive Post-9/11 GI Bill benefits at 100 percent rate.  The RO did not re-characterize the claim as a petition to reopen, but instead denied the claim on the merits in an August 2012 decision.  In January 2014, the Veteran requested to reopen his claim.  The RO treated the Veteran's statement as a request for reconsideration, and denied reconsideration in a March 12, 2014 letter.  In April 2012, the Veteran listed the issue of entitlement to Post-9/11 GI Bill benefits at 100 percent rate and entitlement to a refund of Chapter 30 contributions on an April 2014 VA Form 21-0958.  In a September 2014 correspondence, the RO rejected the VA Form 21-0958 as a valid notice of disagreement (NOD) regarding the April 2014 VA Form 21-0958 reference to entitlement to a refund of Chapter 30 contributions, but did not address the Veteran's statements regarding his claim for Post-9/11 GI Bill benefits at a rate in excess of 70 percent. 

The RO did not take any further action regarding the Veteran's pending January 2014 petition to reopen.  Accordingly, in December 2015 the Board referred the matter back to the RO for appropriate action.

The matter was returned to the Board in June 2016.  At that time, the Board noted that file did not contain a decision adjudicating the Veteran's petition.  Rather the RO had issued a SOC.  To prevent further delay, the Board construed the March 2016 SOC as the requested rating decision and the March 2016 VA Form 9 as a timely NOD and remanded the claim for the issuance of an SOC.  In August 2016, the RO issued a statement of the case addressing the issue of whether new and material evidence has been received to reopen the previously denied claim for Post-9/11 GI Bill benefits at a rate in excess of 70 percent.  The Veteran timely filed a VA Form 9 and the matter was returned to the Board.  

The Board acknowledges the Veteran's contention that this appeal stems from a March 12, 2014 denial.  While a March 12, 2014 letter addresses multiple issues, including entitlement to Post-9/11 GI Bill benefits at a rate in excess of 70 percent, it does not contain a notice of the Veteran's appellate rights, and was not treated as a denial by the RO.  Rather as noted above, the RO had treated the January 2014 request to reopen as a request for reconsideration of the August 2012 decision and the March 2014 letter was a denial of the request for reconsideration.  Accordingly, the Board finds that the March 12, 2014 was not a denial of the Veteran's petition to reopen, and as noted above the appeal stems from the March 2016 SOC.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Entitlement to Post-9/11 GI Bill benefits at a rate in excess of 70 percent was denied in an April 2012 Board decision.  

2.  The Veteran's claim was last denied in an August 2012 decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

3.  The evidence received subsequent to the August 2012 decision does not relate to the unsubstantiated facts that were the basis of the prior denial or otherwise indicate that the Veteran was discharged from a period of qualifying service due to a service-connected disability.


CONCLUSIONS OF LAW

1.  The April 2012 Board decision is final.  38 U.S.C.A. § 7104 (b) (West 2002), 38 C.F.R. § 20.1100 (2012); currently, 38 U.S.C.A. § 7104 (b) (West 2014), 38 C.F.R. § 20.1100 (2015).  

2.  The August 2012 RO decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence has not been received to reopen a claim for entitlement to Post-9/11 GI Bill benefits at a rate in excess of 70 percent.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall

As noted above, this matter was before the Board in June 2016.  At that time, the Board construed the March 2016 SOC as a denial of the Veteran's petition to reopen his claim for Post-9/11 GI Bill benefits at a rate in excess of 70 percent and the March 2016 VA Form 9 as a timely notice of disagreement (NOD) and remanded the claim for the issuance of an SOC. 

In August 2016, the RO issued a statement of the case addressing the issue of whether new and material evidence has been received to reopen the previously denied claim for Post-9/11 GI Bill benefits at a rate in excess of 70 percent.  The Veteran timely filed a VA Form 9 and the matter was returned to the Board.  In light of the above, the Board finds that there has been substantial compliance with the June 2016 remand directive.

Duties to Notify and to Assist

VA has duties under 38 C.F.R. §§ 21.1031 and 21.1032 (2015) to notify and assist claimants in substantiating a claim for VA education benefits, except when a claim cannot be substantiated because there is no legal basis for the claim, or undisputed facts render the claimant ineligible for the claimed benefit or if there is no reasonable possibility that any assistance VA would provide would substantiate the claim.  

In the present case, the pertinent facts of the Veteran's claim are not in dispute, and the law as mandated by statute, not the evidence, is dispositive of this appeal.  The Board acknowledges that there may be outstanding records related to the Veteran's appeal to the Army Board for the Correction of Military Records to reflect that his discharge was due to a disability.  Nevertheless, no further action is required pursuant to the duties to assist because the February 2016 and March 2016 service department findings are binding on the nature of the Veteran's service and discharge.  The Board notes the United States Court of Appeals for Veterans Claims has held that a service department's determinations as to an individual's service are binding on VA.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).  Accordingly, there is no prejudice to adjudicating the claim.  

Analysis

The Veteran has been awarded Post-9/11 GI Bill benefits at a 70 percent rate.  He asserts that he is entitled to Post-9/11 GI Bill benefits at a 100 percent rate.  He does not contend that he had the level of creditable active duty service to warrant Post-9/11 GI Bill benefits at a rate in excess of 70 percent.  Rather, he asserts that he is entitled to a 100 percent rate for Post-9/11 GI Bill benefits because he was released from his period of active service due to a disability. 
 
The Post-9/11 GI Bill, 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  A Veteran may establish eligibility for educational assistance under 38 U.S.C. Chapter 33 based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she: (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for: (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311 (West 2014); 38 C.F.R. § 21.9520(a) (2015). 

A Veteran is also eligible for benefits under 38 U.S.C. Chapter 33 if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b) (2015).

The Post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), (d), (g), 12302, 12304 (West 2014).  See 38 C.F.R. § 21.9505 (2015).  In pertinent part, active duty does not include any period during which the individual served under the provisions of 10 U.S.C. 12103(d) pursuant to an enlistment in the Army National Guard, Air National Guard, Army Reserve, Naval Reserve, Air Force Reserve, Marine Corps Reserve, or Coast Guard Reserve. 
38 C.F.R. § 21.9505 (2)(iii) (2015); see also 38 U.S.C.A. § 3301 (West 2014). 

The percentage of maximum amounts payable is determined by aggregate length of creditable active duty service after September 10, 2001.  The maximum amount payable with at least 12 months, but less than 18 months, of creditable active duty service is 60 percent.  A 70 percent rate is payable with at least 18 months, but less than 24 months, of creditable active duty service; a 80 percent rate is payable with at least 24 months, but less than 30 months, of creditable active duty service; a 90 percent rate is payable with at least 30 months, but less than 36 months, of creditable active duty service; and a 100 percent rate is payable with at least 36 months of creditable active duty service or with at least 30 continuous days of creditable active duty service and a discharge due to a service-connected disability.  38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2015).

With regard to the length and nature of the Veteran's service or discharge, VA is bound by the applicable service department's determination and certification as to a claimant's military service.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993); see also 38 C.F.R. § 3.203 (2015).

As noted above, an April 2012 Board decision denied entitlement to Post-9/11 GI Bill benefits at a rate in excess of 70 percent on the basis that the Veteran was not discharged from a period of creditable active duty due to a service-connected disability.  While the Veteran requested reconsideration of the decision, his requests for reconsideration were denied.  Thereafter, the Veteran appealed the April 2012 decision to the Court.  However, his appeal was dismissed in an April 27, 2016 Order as it was untimely.  Accordingly, the April 2012 Board decision is final.  38 U.S.C.A. § 7104 (b) (West 2002), 38 C.F.R. § 20.1100 (2012); currently, 38 U.S.C.A. § 7104 (b) (West 2014), 38 C.F.R. § 20.1100 (2015).  

In July 2012 report of contact the Veteran indicated that he was entitled to retroactive Post-9/11 GI Bill benefits at 100 percent rate.  The RO did not re-characterize the claim as a petition to reopen, and instead denied the claim on the merits in an August 2012 decision.  Although the Veteran was notified of this decision and his appellate rights in an August 2, 2012 letter, he did not appeal.  Additionally, new and material evidence was not received during the appeal period.  As such, the August 2012 decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Reopening a claim that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156 (a) (2015).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Subsequent to the August 2012 RO denial, the Veteran has provided additional medical evidence regarding his now service-connected hand disability and additional lay statements detailing why he should be entitled to Post-9/11 GI Bill benefits at a rate in excess of 70 percent.  While the Board has reviewed the additional evidence, all of which is "new" because it was not of record at the time of the August 2012 decision, the evidence is not material because it does not relate to the any unestablished fact necessary to substantiate the claim.  

In this regard, the Board is bound by the service department's determination as to the reason for the Veteran's separation from the military and is not at liberty to change that determination.  Subsequent to the August 2012 decision the Board has not received a determination or certification from any of the applicable service department indicating that the Veteran was discharged from a period of qualifying service due to a service-connected disability or indicating that he had any previously unidentified periods of qualifying creditable service to warrant a rating in excess of 70 percent for Post-9/11 GI Bill benefits.  
The Board acknowledges the Veteran's correspondences in 2013 and 2014 indicating that he had filed an appeal with the Army Board for the Correction of Military Records to amend his discharge to reflect that it was due to a disability.  However, correspondence from the Department of Defense and the Office of Assistant Secretary for Health, which were received in February 2016 and March 2016, indicate that the Veteran's discharges were "Uncharacterized" and "For the Good of the Service."  As such, the Board finds that the evidence submitted since the last final denial is redundant of the evidence of record at the time of the August 2012 denial, does not relate to an unestablished fact necessary to substantiate the claim, and does not raise a reasonable possibility of substantiating the Veteran's claim for Post-9/11 GI Bill benefits at a rate in excess of 70 percent.

The Board notes that VA has no authority to alter the Veteran's discharge classification.  Absent evidence that the Veteran has sufficient creditable service or was discharged from a period of qualifying service due to a service-connected disability, the Board is without authority to grant his appeal, and the claimant's recourse is with the service department.  38 C.F.R. § 3.203(a) (2015); Harvey v. Brown, 6 Vet. App. 416 (1994); Spencer v. West, 13 Vet. App. 376, 380 (2000).


ORDER

As new and material evidence has not been received, the Veteran's claim for Post-9/11 GI Bill benefits at a rating in excess of 70 percent is not reopened; the appeal is denied.


____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


